Citation Nr: 0811149	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  04-29 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected lumbar radiculopathy.

2.  Entitlement to an increased disability rating in excess 
of 20 percent for service-connected dorsolumbar paravertebral 
myositis.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to April 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  


FINDINGS OF FACT

1.  The veteran's service-connected lumbar radiculopathy is 
manifested by symptoms analogous to moderate incomplete 
paralysis of the sciatic nerve on the left side.  

2.  The competent evidence of record demonstrates forward 
flexion of the veteran's thoracolumbar spine to 49 degrees; 
the evidence of record does not demonstrate forward flexion 
of the veteran's thoracolumbar spine to 30 degrees or 
favorable ankylosis of the veteran's entire thoracolumbar 
spine.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 20 
percent for service-connected lumbar radiculopathy have been 
met for the entire period of the claim.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 4.1-4.14, 4.20, 4.120, 4.123, 4.124a, 
Diagnostic Code 5620 (2007).

2.  The criteria for a disability rating in excess of 20 
percent for service-connected dorsolumbar paravertebral 
myositis have not been met for the entire period of the 
claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5021 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the veteran is expected to provide; and (4) must ask 
the veteran to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).   

For an increased-compensation claim, 38 U.S.C.A. § 5103 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vasquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the veteran is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the veteran demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the veteran.  

Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the veteran may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  
Vazquez-Flores, 22 Vet. App. at 43-44.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  

Here, the duty to notify was satisfied by way of letters sent 
to the veteran in December 2003 and March 2006 that fully 
addressed all notice elements.  The letters informed the 
veteran of what evidence was needed to establish the benefits 
sought, of what VA would do or had done, and of what evidence 
the veteran should provide, including medical and lay 
statements describing the effects of the disabilities, 
informed the veteran that it was his responsibility to make 
sure that VA received all requested records that are not in 
the possession of a Federal department or agency necessary to 
support the claim, and asked the veteran to notify the VA of 
any additional evidence that may be helpful to the veteran's 
claim.  The March 2006 letter also provided the veteran with 
notice of the disability rating regulations and how effective 
dates are assigned.  Further, post-adjudicatory notice, by 
way of the June 2004 statement of the case, informed the 
veteran of the criteria required to warrant an increased 
disability rating for myositis, including specific 
measurements and the range of ratings available under those 
diagnostic codes.  Therefore, the Board finds that any notice 
errors did not affect the essential fairness of this 
adjudication, and that it is not prejudicial to the veteran 
for the Board to proceed to finally decide this appeal. 

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim that 
VA has not sought.  The veteran's service medical records, VA 
medical treatment records, and lay statements have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded VA examinations in February 2004 
and September 2005 as part of this claim.  
38 C.F.R. § 3.159(c) (4).  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issue on appeal, and that VA 
has satisfied the duty to assist.   

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002


Disability Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  38 C.F.R. § 4.14.  When an unlisted condition 
is encountered, such condition may be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  
38 C.F.R. § 4.20.

At the outset, the Board notes that claims for increased 
ratings, to include initial ratings, require consideration of 
entitlement to such ratings during the entire relevant time 
period involved, i.e. from the date the veteran files a claim 
which ultimately results in an appealed RO decision, and 
contemplate staged ratings where warranted.  See Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.


Initial Rating for Lumbar Radiculopathy

In the February 2004 rating decision currently on appeal, the 
RO granted service connection for lumbar radiculopathy and, 
pursuant to 38 C.F.R. § 4.20, assigned a 10 percent rating 
under the analogous Diagnostic Code 8620 (neuritis of the 
sciatic nerve).  Diagnostic Code 8620 provides for disability 
ratings where there is evidence of paralysis of the sciatic 
nerve.

Complete paralysis of the sciatic nerve, where the foot 
dangles and drops, there is no active movement possible of 
the muscles below the knee, and flexion of the knee is 
weakened or lost, is evaluated as 80 percent disabling.  
Severe incomplete paralysis with marked muscular atrophy is 
evaluated as 60 percent disabling.  Moderately severe 
incomplete paralysis is rated as 40 percent disabling, 
moderate as 20 percent disabling, and mild as 10 percent 
disabling. 38 C.F.R. § 4.124a, Code 8620.

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  38 C.F.R. § 4.124a. 

The Board notes that the terms "mild," "moderate" and 
"severe" are not defined in the rating schedule; rather than 
applying a mechanical formula, VA must evaluate all the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 
§ 4.6.   

Upon VA examination in February 2004, the veteran 
demonstrated weakened muscle strength of 4/5 in the left 
ankle dorsiflexor muscles and in the left extensor hallucis 
longus and tibialis anterior muscles.  The veteran also 
demonstrated weakened muscle strength of 4/5 in the left 
ankle plantar flexor muscles.  The examiner noted diminished 
pinprick and smooth sensation on the left L5-S1 dermatomes on 
the veteran's foot.  The examiner also noted a positive 
Lasegue's sign on the veteran's left side, which is 
indicative of sciatic nerve tension.  The examiner provided a 
diagnosis of lumbar radiculopathy.

The veteran underwent another VA examination in September 
2005.  The veteran stated that he experienced burning pain at 
his middle and lower back that radiated down to his left 
lower extremity, hip, lateral thigh, and calf.  The veteran 
also reported tripping about once per week, usually with the 
left lower extremity.  The examiner noted decreased pinprick 
and light touch sensation at the left L4 and L5 distribution.  
The veteran's left dorsiflexor and left extensor hallucis 
longus muscles exhibited weakened strength of 4/5.  The 
examiner noted that the Lasegue's test was painful, but 
negative.  The examiner diagnosed the veteran with lumbar 
radiculopathy.

The competent medical evidence of record demonstrates that 
the veteran maintains muscle strength of 4/5 in the left 
dorsiflexor, left extensor hallucis longus, left tibialis 
anterior, and left plantar flexor muscles.  Further, the 
veteran had either positive or painful Lasegue's tests at 
both VA examinations.  The veteran has reported experiencing 
chronic, intense, burning pain in his lower back and left 
lower extremity.  The veteran has also reported that this 
neurological impairment has resulted in frequent falls.  

Based upon the evidence and resolving all doubt in the 
veteran's favor, the Board finds that the veteran's lumbar 
radiculopathy has resulted in symptoms analogous to moderate 
incomplete paralysis of the sciatic nerve and a 20 percent 
disability rating is warranted for the entire relevant time 
period (i.e. since November 2003).  See Fenderson, 12 Vet. 
App. 119 (1999).  The Board also finds that a higher 
disability rating is not warranted, as the evidence does not 
demonstrate symptoms analogous to moderately severe 
incomplete paralysis of the sciatic nerve.  

Increased Rating for Dorsolumbar Paravertebral Myositis

Throughout the rating period on appeal, the veteran was 
assigned a 20 percent disability rating for his dorsolumbar 
paravertebral myositis pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5021 and/or Diagnostic Code 5237 (see, for 
example, the August 2005 rating action).  Diagnostic Code 
5021 instructs the rater to evaluate based on limitation of 
motion of the part affected, as degenerative arthritis 
(Diagnostic Code 5003).  Diagnostic Code 5003 in turn 
provides that degenerative arthritis is to be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Since myositis involves two groups of minor joints, a 20 
percent evaluation is appropriate under Diagnostic Code 5021, 
and is the highest available under that code.  See also 
38 C.F.R. § 4.45(f)

Under either Diagnostic Code 5237 (lumbosacral strain) or 
5242 (degenerative arthritis of the spine), the rating 
criteria for either diagnostic code is the same, which is the 
General Rating Formula for Diseases and Injuries of the Spine 
at 38 C.F.R. § 4.71a. 

Under these codes, a 20 percent disability rating is 
warranted where forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees, or 
where the combined range of motion for the thoracolumbar 
spine is not greater than 120 degrees, or where muscle spasm 
or guarding is severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent disability rating is 
warranted where forward flexion of the thoracolumbar spine is 
30 degrees or less, or where there is favorable ankylosis of 
the entire thoracolumbar spine.

Upon VA examination February 2004, the veteran had 
thoracolumbar flexion to 60 degrees.  The examiner noted that 
the veteran experienced pain on the last degree of the range 
of motion measured.  The examiner noted that there was severe 
muscle spasm, but no ankylosis.

Upon VA examination in September 2005, the veteran had 
thoracolumbar flexion to 49 degrees, when considering pain on 
use.  The examiner noted that no ankylosis was present.  The 
veteran reported experiencing constant low back pain, with an 
increase in pain associated with prolonged sitting, household 
chores, lifting, and bending.

After a review of the evidence of record, the Board finds 
that, for the entire period on appeal, the veteran's 
dorsolumbar paravertebral myositis does not warrant a 
disability rating greater than 20 percent under Diagnostic 
Codes 5237 or 5242.  His thoracolumbar flexion measurement 
was 49 degrees, which is greater than the 30 degrees or less 
required for the 40 percent disability rating.  Further, 
there is no evidence of ankylosis of the veteran's 
thoracolumbar spine.

The Board acknowledges the veteran's testimony regarding his 
pain, and the effect his lower back disability has on his 
daily life.  However, the evidence of record does not 
demonstrate forward flexion of the thoracolumbar spine 
limited to 30 degrees or less do to pain, or favorable 
ankylosis of the entire thoracolumbar spine, as is required 
for a disability rating of 40 percent.  

The Board also acknowledges the veteran's contentions, 
contained in his substantive appeal, that his fibromyalgia 
causes pain in his back, hips, and legs, as well as his 
entire body.  The veteran was denied service connection for 
fibromyalgia by an August 2005 rating decision.  The veteran 
did not submit a notice of disagreement with this decision 
within one year of notice of the decision, and it has become 
final.  However, the Board has taken into consideration all 
symptomatology related to the veteran's back disabilities, 
including the subjective evidence of pain provided by the 
veteran.

After considering all the evidence of record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an increased rating for the entire period 
of the claim.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. 
§ 5107; Gilbert, supra.  The claim for a schedular disability 
rating greater than 20 percent for dorsolumbar paravertebral 
myositis is, therefore, denied.  


ORDER

An initial disability rating of 20 percent for service-
connected lumbar radiculopathy is granted.

A disability rating in excess of 20 percent for service-
connected dorsolumbar paravertebral myositis is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


